Title: The Commissioners to Canada to Philip Schuyler, 4 May 1776
From: Commissioners to Canada
To: Schuyler, Philip


Sir
Montreal May 4th 1776
Having orders from Congress to enquire into the case of John Fraser Esqr. now prisoner at Osopus, we have thought proper to direct the Commanding Officer there to allow him to repair hither, on his parole to present himself before us immediately on his arrival. We desire you to give the necessary orders for this purpose. We are with great regard, Sir, Your most obedient humble Servants
B FranklinCharles Carroll of CarrolltonSaml. Chase
Philip Schuyler Esqr. Major Genl.
 
Addressed: On the service / of the United Colonies / To / The Honorable Philip Schuyler Esqr. / Major General of / the Continental Forces / Tionderoga / Franked: Free
Endorsed: Montreal May 4th: 1776 From Commissioners. Benj. Franklin.